Title: From John Adams to James Maxwell, 20 June 1798
From: Adams, John
To: Maxwell, James,Corkfield, Matthew


To the First Battallion of the Sixty Seventh Regiment of Virginia Militia, in Berkely County.Gentlemen
Philadelphia June 20, 1798

I am happy that you esteem, the measures pursued by the Executive Authority, respecting our relations with the different Nations of Europe, to be judicious.
I could not justify it to myself, if I should conceal from my fellow Citizens, my full Belief which corresponds entirely with yours, that Harmony will not Speedily be restored, between the Republick of France and America. The Interruption of it, has been produced by Causes, which exist in full force and will long continue in full force which have depended in no degree upon Us; unless We ascribe it, in part to our own Enthusiasm, implicit Confidence, and consequent Supineness & Want of Vigilance & Preparation. Causes which exist in full force, or The Calamities of War, I fear must be endured or our Independence prostrated: and what is our Character, moral, political and military martial lost. Differences of opinion arise in some from Want of Information, in others from Misinformation. A Party in this Country however, founded on these weak so weak a Basis must consist chiefly of Strangers, and can be but feeble. The Great Body of Americans, have but one sentiment with you to support their Government and defend their Rights with their Lives and Fortunes

John Adams